Exhibit 99.1 LEAGUE NOW HOLDINGS CORPORATION AND PURE MOTION, INC. INDEX TO UNAUDITED CONSOLIDATED PRO FORMA FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULES Page Selected Pro Forma Data PF-1 Pro Forma Balance Sheet PF-2 Pro Forma Income Statement of Operation PF-3 Notes PF-4 All schedules for which provision is made in the applicable accounting regulations of the Securities and Exchange Commission are not required under the related instructions or are not applicable, and therefore have been omitted. i LEAGUE NOW HOLDING CORPORATION AND PURE MOTION, INC. SELECTED UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL DATA FOR FINANCIAL STATEMENTS The unaudited pro forma consolidated balance sheet of League Now Holding Corporation, Pure Motion, Inc. as of June 30, 2010 gives the effect to the purchase of Pure Motion, Inc. as if it had occurred on December 31, 2009.The Pure Motion purchase transaction was closed on October 6, 2010 for approximately $250,000 payable in share exchange agreements and related party loans.The unaudited pro forma statements for the period ended June 30, 2009 gives the effect to the acquisition by League Now Holdings as if it had occurred on December 31, 2009.The column headed “Pure Motion” in the unaudited pro forma statement of operations gives the effect to revenues and expenses of the acquisition for periods being reported and was not included in our historical financial statements. Pure Motion, Inc. was acquired on October 6, 2010 and the purchase was accounted for by League Now Holding using the purchase method of accounting. The following unaudited pro forma financial data have been included as required by the rules of the Securities and Exchange Commission and are provided for comparative purposes only.The unaudited pro forma financial data presented are based upon the historical consolidated financial statements and the historical statements of revenues and direct operating expenses of League Now Holdings Inc and Pure Motion, Inc. and should be read in conjunction with such financial statements and related notes thereto included in this report. The pro forma financial data are based upon assumptions and include adjustments as explained in the notes to the unaudited pro forma financial statements, and the actual recording of transactions could differ.The unaudited pro forma financial data re not necessarily indicative of the financial results that would have occurred had the purchase been effective on and as of the date indicated and should not be viewed as indicative of operations in future periods. PF-1 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR LEAGUE NOW HOLDINGS CORPORATION AND PURE MOTION, INC LEAGUE NOW HOLDINGS CORPORATION AND PURE MOTION, INC UNAUDITED PROFORMA CONSOLIDATED BALANCE SHEET AS AT SEPTEMBER 30, 2010 League Now Pure Proforma ProForma Holdings, Inc. Motion, Inc. Adjustments Consolidated CURRENT ASSETS Cash and cash equivalents - Inventory - Prepaid expenses - - Investment - - - Property, plant and equipment, net - Net property plant and equipment - Intangible asset- patent, net - A Legal fees in escrow - - - CURRENT LIABILITIES - Accounts payable Payroll payable - Accrued payroll taxes 57 Notes payable - Note payable - related party ) B STOCKHOLDERS' EQUITY Preferred stock $0.001 par value, 10,000,000 - authorized:none issued and outstanding - Common stock, $0.001 par value, 100,000,000 - authorized: 45,748,228 Shares issued and C outstanding at September 30,2010 - Additional paid-in-capital - - C Accumulated deficit ) ) ) D ) Total stockholders' equity ) ) ) - PF-2 LEAGUE NOW HOLDINGS CORPORATION AND PURE MOTION, INC UNAUDITED PROFORMA CONSOLIDATED STATEMENTOF OPERATIONS FOR NINE MONTHS ENDED SEPTEMBER 30, 2010 League Now Pure Proforma Holdings, Inc. Motion, Inc. Adjustments ProForma SALES Revenue earned - TOTAL INCOME - COST OF SALES Products - Operating expenses Net income before taxes ) ) ) Interest expense ) Provision for income taxes - - - Net income ) ) ) Accumulated deficit - beginning of year ) ) D ) Accumulated deficit - end of period ) ) ) PF-3 LEAGUE NOW HOLDINGS CORPORATION AND PURE MOTION, INC UNAUDITED PROFORMA CONSOLIDATED STATEMENT OF OPERATIONS YEAR ENDED DECEMBER 31, 2009 League Now Pure ProForma Holdings, Inc. Motion, Inc. Adjustments Consolidated SALES Revenue earned - TOTAL INCOME - COST OF SALES Products - Operating expenses Net income before taxes ) ) ) Interest expense ) Provision for income taxes - - - Net income ) ) ) Retained earnings - beginning of year ) ) D ) Retained earnings - end of year ) ) ) PF-4 NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The unaudited pro forma financial data for League Now Holdings Corporation, and Pure Motion, Inc. for the period ended September 30, 2010 has been prepared to give effect to the acquisition by League Now Holdings Inc of Pure Motion, Inc.The column headed Pure Motion, Inc. in the unaudited pro forma statement of operations gives effect to the revenues and direct operating expenses of the acquisition for the period that were not included in the Pure Motion historical financial statements.The unaudited pro forma financial statements are not necessarily indicative of the results of League Now Holdings Corporation future operations. The unaudited pro forma adjustment notes for the balance sheet are as follows: A. The estimated value of contracts purchased and preliminary adjustments to historical book value of Pure Motion, Inc. as a result of the transaction. B. $250,000 shareholder loan, to complete the purchase Pure Motion Inc. C. Acquisition equity eliminations. The unaudited pro forma adjustment notes for the statement of operations are as follows: D. Elimination of pre-acquisition profits. PF-5
